Title: To George Washington from Major General Horatio Gates, 25 September 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence, September 25th 1779
        
        Your Excellency will find in this Packet, the Proceedings of a General Court-Martial held at Providence, upon the Trial of John Millimon, a Soldier in Colonel Angell’s Regiment, sentenced to be shot for Mutiny. I have hitherto suspended the Execution, for the undermentioned Reasons, and upon sundry Petitions and Applications, particularly upon one from his Excellency the Governor, and a Committee of the Council of this State. I have since received the inclosed Letter from the Field Officers of the Regiment.
        Reasons for suspending the Execution of John Millimon.
        1st The principal Cause of the Mutiny in this Corps was, their State’s delaying to supply the Regiment with such State Stores as they solemnly engaged, and repeatedly promised to the Men.
        2ndly The Officers have divided amongst themselves a Quantity of State Stores, of which the Men had no Part, as appears on the Face of the Proceedings, the Officers thinking the Quantity insufficient to be shared with the Men. When Soldiers feel, they do not reason. Those of Colonel Angell’s Regiment saw their Officers supplied; and they were not. The trifling Quantity issued by their State Commissary aggravated their Sufferings, and exasperated them the more.
        3rdly The Prisoner has the best of Characters for Bravery, and good Conduct in every Action; is but Nineteen Years of Age, very illiterate, and has no more than Three Months to serve.
        I am conscious, Sir, that Discipline is the Soul of an Army; but a Soldiery, composed of Freemen, armed in the Defence of their natural Rights, should not be treated with that cruel Severity, so often, and so wantonly practiced in Royal Armies.
        Persuaded that your Excellency’s Wisdom will suggest to you the Determination which shall be most favourable to Equity, and the Support of Discipline, I shall wait for your Orders. I have the Honour to be with great Respect, Sir, Your Excellency’s, Most obedient humble Servant
        
          Horatio Gates
        
      